Case: 16-60775      Document: 00514281959         Page: 1    Date Filed: 12/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fif h Circuit
                                    No. 16-60775                                    FILED
                                  Summary Calendar                          December 21, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
KAMRAN AHMED,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A202 156 496


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Kamran Ahmed, a native and citizen of Bangladesh, petitions for review
of an order of the Board of Immigration Appeals (BIA) denying his motion to
reopen his removal proceedings. Ahmed contends that the BIA abused its
discretion when it did not find that previously unavailable evidence of changed
country conditions in Bangladesh justified relief.                 Specifically, Ahmed
submitted evidence demonstrating that his family has been assaulted by


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60775      Document: 00514281959   Page: 2   Date Filed: 12/21/2017


                                 No. 16-60775

members of the ruling political party. He explained that those party members
had threatened to kill him and have now harmed his family because of his work
for the opposition party. Ahmed contends that he cannot safely relocate within
Bangladesh.
      The fear of returning to Bangladesh that Ahmed faces due to new threats
and violence experienced by his family members “amounts to a change in
personal circumstances and does not constitute changed country conditions.”
Singh v. Lynch, 840 F.3d 220, 222-23 (5th Cir. 2016). Furthermore, Ahmed’s
“briefing does not compare, in any meaningful way, the conditions” in
Bangladesh at the time of his initial removal hearing and at the time he filed
his motion to reopen. Ramos-Lopez v. Lynch, 823 F.3d 1024, 1026 (5th Cir.
2016).    The BIA’s decision was “not capricious, racially invidious, utterly
without foundation in the evidence, or otherwise so irrational that it [was]
arbitrary rather than the result of any perceptible rational approach”;
accordingly, the BIA did not abuse its discretion in denying the motion to
reopen.     Singh, 840 F.3d at 222 (internal quotation marks and citation
omitted).
      Although Ahmed disagrees with the BIA’s earlier decision affirming his
removal order in which the BIA concluded that he can internally relocate to
avoid harm, Ahmed did not petition for review of that decision. We therefore
lack jurisdiction to review it. See Kane v. Holder, 581 F.3d 231, 237-38 & n.14
(5th Cir. 2009).
      The petition for review is DENIED in part and DISMISSED in part for
lack of jurisdiction.




                                       2